Order filed June 6, 2019




                                        In The

                      Fourteenth Court of Appeals
                                    ____________

                                NO. 14-19-00079-CV
                                    ____________

                        ISIDORO FERNANDEZ, Appellant

                                          V.

                        JOSE LUIS ALVARADO, Appellee


                      On Appeal from the 10th District Court
                            Galveston County, Texas
                       Trial Court Cause No. 18-CV-1204

                                     ORDER

        The clerk’s record was filed February 8, 2019. Our review has determined that
a relevant item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c).
The record does not contain the order of nonsuit signed May 24, 2019.

        The Galveston County District Clerk is directed to file a supplemental clerk’s
record on or before June 21, 2019, containing the order of nonsuit signed May 24,
2019.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.



                                   PER CURIAM